Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 & 4-13, in the reply filed on 05 July 2022 is acknowledged.  Claims 14-17 directed to Group II stand as withdrawn, there being no allowable generic or linking claim.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 02 June 2022, 12 November 2021, 03 August 2021, 07 January 2021, 29 January 2020, 10 September 2019, 04 June 2019 and 18 October 2018 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, “[a] fan comprising the motor according to claim 11 and an impeller rotated by the motor” implies the “fan” and “impeller” are distinct.  Similarly, in claim 13, it is unclear if the phrase “[a] vacuum cleaner comprising…a fan…, wherein the fan comprises the motor and an impeller rotated by the motor” distinguishes a “fan” from an “impeller” or if they refer to the same thing. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8-9 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamada et al. (US 5,986,377). 
Regarding claim 1, Yamada teaches a stator 71 comprising: 
a yoke (unit core) 73 extending in a circumferential direction about an axis line (i.e., adjacent to another unit core comprising yoke 74 with tooth 75; Fig.58); 
a tooth 75 (of adjacent unit core 73) extending from the yoke 74 in a first direction toward the axis line; and 
a coil 77 wound around and fixed to the tooth 75, 
wherein the yoke 73 has an inner wall surface 74a facing the axis line; 
wherein the tooth 75 has a root part (portion) 74a connected to the yoke 73; 
wherein the inner wall surface 74a of the yoke 73 is a flat surface extending from an end of the root part 74a of the tooth 75 in the circumferential direction to an inner circumferential side relative to a plane passing through the end and perpendicular to the first direction; and 
wherein the yoke 73 has a split surface (V-shaped grooves formed by connection portion 73a) formed so as to pass through the end of the root part 74a of the tooth 75 in the circumferential direction (c.11:61-c.12:18; Fig.58).

    PNG
    media_image1.png
    441
    767
    media_image1.png
    Greyscale

Regarding claim 5, four teeth including the tooth 75 are arranged at equal intervals in the circumferential direction (Fig.57).  
Regarding claim 8, the root part 74a of the tooth 75 has a contact surface (not numbered) that contacts the coil 77 wound around the tooth (Figs.57-59).
Regarding claim 9, a plurality of layers (e.g., wires 1-10, 11-19, 20-26, etc.) are wound so that a number of turns decreases with increase in distance from the tooth (Fig.90).  
Regarding claim 11, Yamada teaches a motor comprising a rotor and a stator provided around the rotor (Fig.2), wherein the stator comprises: 
a yoke (unit core) 73 extending in a circumferential direction about an axis line (i.e., adjacent to another unit core comprising yoke 74 with tooth 75; Fig.58); 
a tooth 75 (of adjacent unit core 73) extending from the yoke 74 in a first direction toward the axis line; and 
a coil 77 wound around and fixed to the tooth 75, 
wherein the yoke 73 has an inner wall surface 74a facing the axis line; 
wherein the tooth 75 has a root part (portion) 74a connected to the yoke 73; 
wherein the inner wall surface 74a of the yoke 73 is a flat surface extending from an end of the root part 74a of the tooth 75 in the circumferential direction to an inner circumferential side relative to a plane passing through the end and perpendicular to the first direction; and 
wherein the yoke 73 has a split surface (V-shaped grooves formed by connection portion 73a) formed so as to pass through the end of the root part 74a of the tooth 75 in the circumferential direction (c.11:61-c.12:18; Figs.57-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Nashiki (JP 2003-180044).
Yamada does not further teach an adhesive agent with which the coil 77 is fixed to the tooth 75.  
But, Nashiki teaches a motor including a stator 60 and compression-molded coil (winding) 82, wherein an adhesive agent comprising a tape with an ultraviolet (UV) cure adhesive fixes the coil to a tooth of a stator (¶[0078]; Figs.8-10).
Thus, it would have been obvious before the effective filing date to provide Yamada with an adhesive agent since Nashiki teaches this would have fixed the coil to the stator tooth.  
Claims 10 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Sawada (US 8,847,461).
Yamada does not teach the yoke has “an outer wall surface extending in parallel with the inner wall surface” (claim 10) or “a fan comprising the motor…and an impeller rotated by the motor” [sic] or “a vacuum cleaner comprising a suction part having a suction port, a dust collection container to store dust, and a fan to suck in air containing dust from the suction part to the dust collection container, wherein the fan comprises the motor and an impeller rotated by the motor” [sic] (claims 12-13).
But, regarding the first difference, Sawada teaches a split stator core which the cross-sectional shape of interconnected core-back portions 32 may be various shapes, in particular hexagonal, with the inner and radially outer surfaces of the core-back portions provided parallel or substantially parallel to each other (c.9:13-23).  This makes it possible to reduce the weight of the core-back portions and to cut down the material cost of the core-back portions (c.9:23-26).  Regarding the second and third differences, Sawada teaches a split stator core used in a vacuum cleaner motor comprising a fan (impeller) 4 rotated by the motor 1 to generate a suction force, or a vacuum cleaner comprising a suction part having a suction port 2, a dust collection container 3 to store dust, and a fan 4 to suck in air containing dust from the suction part to the dust collection container, wherein the fan 4 comprises the motor 1 and an impeller (fan) 4 rotated by the motor (c.5:19-28; Fig.1).  
It would have been obvious before the effective filing date to provide Yamada’s yoke with an outer wall surface extending in parallel with the inner wall surface since Sawada teaches this would have reduced weight and cut down the material cost, and it would have also been obvious before the effective filing date to employ Yamada’s motor in a vacuum cleaner with a fan or impeller rotated by the motor, and with a suction part having a suction port, a dust collection container to store dust, and a fan to suck in air containing dust from the suction part to the dust collection container, since Sawada teaches these elements would have been desirable in a vacuum cleaner to generate suction force and thereby collect and store dust.  

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not appear to further teach that “the tooth has a winding part around which the coil is wound, and wherein a distance from an end of the winding part of the tooth in the circumferential direction to the split surface is greater than or equal to 0.5 times a diameter of the coil and less than or equal to 1.5 times the diameter of the coil” (claim 4).

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832